Citation Nr: 9917285	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  97-03 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for skin cancer (other 
than on the face) due to exposure to herbicides (Agent 
Orange).

2.  Entitlement to service connection for a left lower 
extremity disability.

3.  Entitlement to service connection for back strain.


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had verified active duty from August 1969 to 
February 1971.  He also had several years of prior unverified 
service.

This appeal arose from a June 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The issue of entitlement to service connection for skin 
cancer will be subject to the attached remand.


FINDING OF FACT

The veteran has not been shown by competent medical evidence 
to suffer from a left lower extremity disability or the 
residuals of a back strain which can be related to his period 
of service.


CONCLUSION OF LAW

The appellant has not presented evidence of well grounded 
claims for service connection for left lower extremity and 
back disorders.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

FACTS

Left lower extremity

A review of the veteran's service medical records contained 
no mention of any complaints of or treatment for an injury to 
the left lower extremity.  A retirement examination conducted 
in July 1970 was negative.

Numerous outpatient treatment records note a reference in 
July 1976 of ecchymosis of both anterior thighs following a 
motor vehicle accident.  In November 1994, he complained of 
pain and weakness of both legs, with the left being worse.  
No abnormality of the left leg was seen.  An x-ray was 
negative.  In January 1995, he again complained of left leg 
pain, cramps and weakness.  In July 1997, varicosities of the 
left lower extremity were noted.


Back strain

The veteran's service medical records are completely silent 
as to any complaints of or treatment for a back strain.  The 
retirement examination conducted in July 1970 was within 
normal limits.

The veteran was seen by VA on an outpatient basis in June 
1995.  He was noted to be now complaining of pain on range of 
motion of the back.  There was no history of an injury.  The 
diagnosis was low back pain.



ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, it would appear that the veteran 
currently suffers from varicosities of the left lower 
extremity and low back pain, thus suggesting the existence of 
current disabilities.  However, there is no indication that 
any disease or injury was present in service.  The service 
medical records make no reference to any complaints or 
findings concerning either the left lower extremity or the 
low back.  Since a disease or injury was not present in 
service, the question of a relationship between such disease 
or injury and any present condition has been rendered moot.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).



ORDER

Service connection for a left lower extremity disability is 
denied.

Service connection for the residuals of a low back strain is 
denied.


REMAND

The veteran contends, in essence, that he suffers from skin 
cancer (other than that on his face) which is directly 
related to his period of service.  He has asserted that this 
condition was caused by his in-service exposure to Agent 
Orange.

This case was certified to the Board on March 17, 1999.  
Subsequent to this, the veteran submitted a letter with an 
attached photograph, which was received at the RO on April 
12, 1999.  This evidence was properly referred to the Board 
under the provisions of 38 C.F.R. § 19.37 (1998).  He then 
submitted an envelope containing a treatment record and 
additional photographs directly to the Board, which was 
received on April 14, 1999.  This evidence was clearly 
received at the Board within the 90 day period allowed for 
the submission of evidence to the Board.  38 C.F.R. 
§ 20.1304(a) (1998).  Both of these pieces of evidence must 
be referred to the RO for review and the preparation of a 
supplemental statement of the case, since the veteran did not 
submit a waiver of such review.  38 C.F.R. § 20.1304(c) 
(1998).  Therefore, in order to ensure due process, this case 
must be referred to the RO so that this additional evidence 
may be considered.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should review all the evidence of 
record and issue a rating action and, if 
that action remains adverse to the 
appellant, an appropriate supplemental 
statement of the case.  The appellant 
should then be given an opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration if otherwise in order.  The appellant 
is free to furnish additional evidence while his case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

